Citation Nr: 1139859	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-23 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine and a rating in excess of 20 percent prior to July 14, 2010.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to a rating in excess of 10 percent for right wrist sprain.

6.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1995 to February 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2007 and October 2009 by or on behalf of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  A January 2011 rating decision established a staged 40 percent rating for degenerative disc disease of the lumbar spine effective from July 14, 2010.  In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for a disability manifested by chronic diarrhea has been raised by testimony provided in January 2008 and May 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine, PTSD, and right and left knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connected right wrist sprain is manifested by mild functional impairment with decreased range of motion upon repetitive use and subjective complaints of pain and stiffness.

3.  GERD is manifested by no more than persistently recurrent epigastric distress with pyrosis and regurgitation without evidence of substernal or arm or shoulder pain productive of a considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right wrist sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

2.  The criteria for a rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in January 2007, March 2007, April 2007, November 2007, August 2008, and July 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The available record includes service treatment records, VA and private treatment records, VA examination reports, and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case as to the issues addressed in this decision are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the appeal would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

Right Wrist Sprain

Service treatment records show that upon separation/VA general medical examination in January 2003 the Veteran reported that he had jammed his right hand and had metacarpal pain up to the wrist.  He complained of pain and stiffness.  X-ray examination of the hand was normal.

VA examination in September 2004 revealed the right wrist was nontender on palpation.  There was no evidence of warmth, erythema, or effusion.  Range of motion studies revealed palmar flexion from 0 to 80 degrees, dorsiflexion from 0 to 85 degrees, radial deviation from 0 to 20 degrees, and ulnar flexion from 0 to 45 degrees.  The motions were noted to have been without pain.  X-ray findings were within normal limits.  The diagnoses included right wrist sprain with chronic pain.  

On VA examination in May 2007 the Veteran complained of some popping of the right wrist and pain rated as seven on a ten point scale with writing or typing.  He reported he avoided playing with video game controllers and described flare-ups of pain with any activity.  He denied any dislocation, subluxation, or inflammatory arthritis.  He reported he had a low dexterity test score the previous week during an evaluation associated with a vocation rehabilitation program.  The examiner noted he was right hand dominant and that his extremities were properly aligned and grossly symmetric.  Muscle mass, tone, and strength was symmetric with 5/5 bilateral upper extremity strength without fatiguing or lack of endurance.  There was mild snapping of the right wrist tendons during active and repetitive range of motion with radial and ulnar deviation.  There was no evidence of warmth, erythema, or effusion.  Palmar flexion was recorded as 0 degrees on passive motion, to 60 degrees on active motion, and to 75 degrees with repetitive motion.  Dorsiflexion was 0 degrees on passive motion, to 55 degrees on active motion, and to 70 degrees with repetitive motion.  Radial deviation was 0 degrees on passive motion, to 15 degrees on active motion, and to 20 degrees with repetitive motion.  Ulnar deviation was 0 degrees on passive motion, to 35 degrees on active motion, and to 45 degrees with repetitive motion.  The diagnoses included right wrist sprain, intermittently symptomatic with overuse and a mild impact on functional ability.  

In statements and testimony in support of his claim the Veteran asserted that an increased rating was warranted for his right wrist disability.  He testified in January 2008 that he had problems writing and typing and that he experienced feelings of locking and popping with overuse.  He stated the disorder had affected his school work because it required that he take a lot of breaks.  He also stated he was unable to lift things and could not work out.  

On VA examination in February 2009, the Veteran reported that he had injured his right wrist while boxing in service.  He stated it had been swollen and treated with ice.  He denied any current treatment or use of assistive devices.  There were no signs or symptoms of dislocation, subluxation, or inflammatory arthritis.  The effect on occupation/daily activities was reported as a limiting of writing and typing to minute intervals.  It was noted he was currently working as a counselor with remedial services for sixth to eighth grade students.  The examiner found the Veteran's extremities were properly aligned and grossly symmetric.  Muscle mass, tone, and strength was symmetric with 5/5 bilateral upper extremity strength without fatiguing or lack of endurance after continuous resistance greater than gravity.  

There was tenderness overlying the extensor and abductor tendons of the right thumb.  Finklestein's testing was mildly positive.  Grind, Tinnel's, and Phalen's testing were negative.  Strength was 5/5 without pain, fatigue, or motion changes with repetitive testing.  Range of motion studies revealed right palmar flexion from 0 to 70 degrees, dorsiflexion from 0 to 80 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from 0 to 45 degrees.  The diagnoses included mild DeQuarvain's disease of the right wrist.   

VA emergency room reports dated in May 2010 show the Veteran complained of tingling in the fingers of the right hand over the previous two weeks.  The examiner noted he had a decreased right hand grasp compared to the left.  There was a positive Tinnel's sign with radiation of pain into the index and middle fingers.  Phalen's sign at 45 seconds was positive.  The diagnosis was right carpal tunnel syndrome.  

On VA examination in July 2010, the Veteran reported that his right wrist disorder was progressively worsening.  He stated he took ibuprophen or Tylenol on an as needed basis.  The examiner noted right carpal tunnel syndrome and additional abnormal findings of dysesthesia with numbness of the fingers upon repetitive use.  Range of motion studies revealed no objective evidence of pain active motion.  Active dorsiflexion was from 0 to 70 degrees, palmar flexion was from 0 to 80 degrees, radial deviation was from 0 to 45 degrees, and ulnar deviation was from 0 to 20 degrees.  There was objective evidence of pain and additional limitation of motion after three repetitions of motion due to lack of endurance.  Dorsiflexion after repetitive motion was from 0 to 60 degrees, palmar flexion was from 0 to 50 degrees, radial deviation was from 0 to 35 degrees, and ulnar deviation was from 0 to 20 degrees.  The diagnoses included right carpal tunnel syndrome which had significant effects on usual occupation due to decreased manual dexterity, decreased strength, and upper extremity pain.  It was noted the diagnosis of carpal tunnel syndrome had been recently provided.  There was a mild to moderate discomfort with repetitive use of the right wrist and a mild functional impact.  In a September 2010 addendum the examiner noted carpal tunnel syndrome was superimposed onto the service-connected right wrist sprain.  It was noted that the carpal tunnel syndrome was not due to an event in service, but that it did not cause any functional impairment.  The examiner found the functional impairments noted in the July 2010 report were due to the service-connected right wrist disability.  


5215
Wrist, limitation of motion of:
Major
Minor

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

Normal ranges of motion include wrist dorsiflexion of 0 to 70 degrees, wrist palmar flexion of 0 to 90 degrees, wrist ulnar deviation of 0 to 45 degrees, and wrist radial deviation of 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I (2010). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59 (2011).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

Based upon the evidence of record, the Board finds the Veteran's service-connected right wrist sprain is manifested by mild functional impairment with decreased range of motion upon repetitive use and subjective complaints of pain and stiffness.  The Veteran's pain, however, is not shown by objective evidence to result in functional loss.  In addition, there is no evidence, however, of ankylosis, arthritis shown by X-ray examination, or a significant nerve injury due to the service-connected disability.  In fact, the September 2010 VA examination addendum report found that although the Veteran had a superimposed carpal tunnel syndrome in the right wrist it did not cause any functional impairment.  The Board finds the available VA medical evidence adequately describes the service-connected disorder over the course of this appeal and is persuasive as to the manifest level of disability.  The Veteran's statements as to a more severe right wrist disability are not supported by the objective medical evidence of record and are considered to be of little probative weight.  Therefore, the claim for entitlement to a rating in excess of 10 percent must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for an increased rating.


GERD

Service treatment records show that upon separation/VA general medical examination in January 2003 the Veteran complained of heartburn once or twice per week.  He stated it was relieved upon lying down.  The diagnoses included gastritis with heartburn.  

On VA examination in September 2004 the Veteran complained of heartburn most of the time requiring that he eat smaller quantities over longer periods of time.  He reported spicy foods triggered reflux.  He denied recent vomiting.  Treatment included medication three to four times per week.  The examiner noted there was mild epigastric tenderness and that there were positive bowel sounds to all quadrants.  The diagnoses included GERD with fair to good control.  

A December 2005 VA examination report noted symptoms since the last examination including persistent gastric reflux that did not seem to be related to meals.  The episodes reportedly occurred approximately four times per day with reflux described as internal vomiting that was burning and acidic which left a bad taste in his mouth, a bad smell to his breath, mouth and throat itching and scratching, and problems with excessive belching and flatus.  There was no dysphagia, hematemesis, or melena.  It was noted there was vomiting approximately two times per month.  Treatment included oral medications, home remedies, dietary changes and modifications, and sitting up after meals.  The examiner found the Veteran was well nourished and well developed.  His weight was 233.6 pounds (lbs.).  The diagnoses included GERD with good control.  It was the examiner's opinion that there was no functional limitation at that time.  

VA treatment records show that a January 2007 esophagogastroduodenoscopy (EGD) revealed a normal mucosal study of the entire esophagus, gastroesophageal junction, stomach, and the duodenum.  A February 2007 report noted the Veteran was treated for viral gastroenteritis.  

VA examination in May 2007 noted the Veteran had poorly controlled GERD with increased symptoms over the past six months.  He stated spicy foods triggered his reflux and that he had heartburn most of the time.  He reported he ate smaller quantities of food over a longer period of time and that he was awaked during the night with regurgitation into the posterior throat.  There was no dysphagia, hematemesis, or melena.  It was noted there was vomiting one to two times per month.  Treatment included Omeprazole two to three times per day, avoidance of eating after 8:00 pm, and sleeping with multiple pillows.  The examiner found the Veteran was well nourished, well developed, and obese.  His weight was 232 lbs.  There was mild epigastric pain with deep palpation.  The abdomen was obese and soft.  Bowel sounds were positive to all quadrants.  The diagnoses included GERD with a normal EGD.  There was poor to fair control.  It was the examiner's opinion that there was no functional limitation at that time.  

VA treatment records dated in January 2008 noted the Veteran's GERD was still symptomatic though his EGD was normal.  The examiner stated the symptoms might be psychological, but that his omeprazole was increased anyway.

In statements and personal hearing testimony in support of his claim the Veteran asserted that an increased rating was warranted for his GERD.  At his personal hearing in January 2008 he testified that his acid reflux had gotten worse.  He stated he had heartburn as often as he ate and that he took medication one to two times per day.  He reported he had problems swallowing or a feeling like something was stuck in his throat once per day.  

VA examination report in February 2009 noted there was no objective medical evidence of GERD.  The Veteran reported that he threw up in his mouth five to six times per week.  His GERD was not associated with meals.  He complained of pyrosis or burning in the throat and pain in the throat and chest.  There was no dysphagia, hematemesis, or melena.  Treatment included omeprazole with occasional relief if taken before meals.  The examiner noted the Veteran weighed 235 lbs.  The diagnoses included GERD by history, absent objective findings.

On VA examination in July 2010 the Veteran reported a history of nausea associated with esophageal disease less than weekly precipitated by certain foods and assuming a reclining position.  He complained of heartburn several times per day and weekly regurgitation with partially digested food.  He denied vomiting, dysphagia, esophageal distress, hematemesis, melena, or esophageal dilation.  The examiner noted the Veteran's overall health appeared to be fair.  His weight was 222 lbs.  There were no signs of significant weight loss or malnutrition.  A diagnosis of GERD was provided.  The examiner noted there were no significant effects on usual occupation and no effects on usual daily activities.  It was further noted that the disorder had increased since the last examination in terms of frequency and intensity of heartburn as indicated by the increased use of omeprazole, but that there was no functional impact.  

At his personal hearing in May 2011 the Veteran testified that he experienced constant reflux and that he took omeprazole which helped.  He stated that he had experienced problems which had awakened him at night and that he slept with his head elevated.  He testified that he had episodes of reflux at least three times per week and three or four times in a night.  He reported that his weight had fluctuated by three or four pounds, but that it had not been attributed to his GERD.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011).  

7346
Hernia hiatal:
Rating

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health
60

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health
30

With two or more of the symptoms for the 30 percent evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

Based upon the evidence of record, the Board finds the Veteran's service-connected GERD is manifested by no more than persistently recurrent epigastric distress with pyrosis and regurgitation without evidence of substernal or arm or shoulder pain productive of a considerable impairment of health.  The available VA medical evidence adequately describes the disorder over the course of this appeal and is persuasive as to the manifest level of disability.  While the Veteran's report of symptoms he has experienced as a result of his service-connected GERD is competent evidence, the medical opinions of record are found to be persuasive as to the manifest level of impairment of health.  The examiners are shown to have adequately considered the Veteran's reported symptoms and to have found the disability to have resulted in little or no functional impairment.  The overall evidence is not indicative of symptoms of GERD that are productive of a considerable or severe impairment of health.  Therefore, the claim for entitlement to a rating in excess of 10 percent must be denied.  The preponderance of the evidence is against the claim.  

Total Disability and Extraschedular Rating Consideration

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the overall evidence of record in this case demonstrates the schedular criteria and assigned evaluations are adequate for the service-connected disabilities at issue.  The rating criteria considered adequately describe the impairment the Veteran experiences as a result of these disabilities.  As noted in the evidence summary and findings above, the affects on his functional ability are no more than mild and are contemplated by the assigned schedular ratings.  The Veteran does not presently assert that these disorders result in any marked interference with employment or frequent periods of hospitalization and the overall evidence of record does not demonstrate any exceptional disability picture during the course of this appeal.  Therefore, referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board also notes the Court has held that a request for a total disability rating based upon individual unemployability (TDIU), "whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran withdrew his claim for entitlement to a TDIU in August 2007.  The evidence of record indicates he is presently gainfully employed and the overall evidence of record does not demonstrate an exceptional disability picture during the course of this appeal that would have warranted a referral for consideration of an extraschedular rating or consideration of a temporary TDIU.  The medical evidence in this case as to the level of functional impairment is adequate and persuasive.  Therefore, the Board finds no further action as to TDIU consideration is required.



ORDER

Entitlement to a rating in excess of 10 percent for right wrist sprain is denied.

Entitlement to a rating in excess of 10 percent for GERD is denied.


REMAND

A review of the record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his remaining claims.  The Board finds, however, that additional development is required as to these issues.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  

For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

In this case, in statements and testimony in support of his claims, the Veteran asserted that his service-connected back and knee disabilities had increased in severity since his July 2010 VA examination.  He also testified that he received regular treatment for his service-connected PTSD with a private mental health therapist, but that he had not provided VA copies of the records associated with that treatment.  He reported that he had been unable to build a rapport with his VA mental health care providers.  The Board notes that a Veteran is, generally, competent to give evidence about what he or she experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, additional development as to the remaining issues on appeal is required.

Accordingly, these matters are REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available pertinent VA treatment records.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination(s) for an opinion as to the nature and severity of his service-connected low back and knee disabilities.  Range of motion studies and all indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to the current nature and severity of his service-connected PTSD.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


